DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 20-22 and 24-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 20 requires the limitation of a plurality of layers having different colors including a protrusion layer and the plurality of layers are laminated to form a stack of the layers and the protrusion layer protrudes in only two directions with respect to each adjacent layer, when viewed from a top or bottom of the stack, in addition to the remainder of the limitations in claim 20. Similarly, claim 21 requires the protrusion layer protruding in only three directions with respect to each adjacent layer, in addition to the remainder of the limitations of the claim. Additionally similarly, claim 22 requires the protrusion layer protruding in only two directions and is recessed in only one direction with respect to each adjacent layer, in addition to the remainder of the limitations of the claim. 
The previously cited references of Korten and Jung fail to teach these limitations with respect to the protrusion layer protruding in each of the required directions. As such, claims 20-22 are allowable. Additionally, claims 24-38 are allowable based upon their dependency from claims 20-22.


Response to Arguments
Applicant’s arguments, see pages 5-7, filed1/5/2021, with respect to the 35 U.S.C. 112(a) and (b) rejections of claims 20-22 and 24, 29 and 34 have been fully considered and are persuasive. 
 In particular, applicant argues that the written description requirement of claims 20-22 and 24, 29 and 34 is met by the entire disclosure supplied by the applicant such that the limitations regarding the protruding directions being used by a block or a disc such that they are described by the combination of the drawings and the written disclosure. The same is argued with respect to claims 24, 29 and 34 requiring 2-8 layers. 
The examiner concedes in that after further consideration, the claims have written description by means of the combination of the drawings with the written description. 
The rejections of 8/5/2020 have been withdrawn.

Additionally, Applicant argues that the amendment from the intermediate layer to a protrusion layer overcome the 35 U.S.C. 112(b) rejection such that now the protrusion layer is not required to be intermediate. 
The examiner concedes in that the amendment overcomes the previously presented rejection. Therefore, the rejection of claims 24, 29 and 34 is withdrawn and the claims are in condition for allowance as indicated above. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783